— Order, Supreme Court, New York County (David Edwards, Jr., J.), entered February 10, 1988, which transferred this action to the Civil Court pursuant to CPLR 325 (d), unanimously reversed, on the law and the facts, and the action restored to the Supreme Court, without costs.
This complex commercial matter involves claims totaling more than $4.5 million. Accordingly, it was erroneous to transfer the action pursuant to CPLR 325 (d) to the Civil Court, a court of limited monetary jurisdiction, in a case where there is not the slightest suggestion that the damages sustained may be less than those demanded. Concur — Sullivan, J. P., Asch, Milonas, Ellerin and Wallach, JJ.